Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 06/10/2022, have been entered and made of record.

Claims 4-6, 10-11 and 14-20 are cancelled. 
Claims 1-3, 7-9 and  12-13 are pending with claims 1, 8 and 9 being amended.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitation renders indefinite: “detect a distance between the object and the electronic device….” because the independent claim 1 recites the same limitation.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kiy et al. (“Kiy”) [U.S Patent Application Pub. 2018/0224551 A1] in view of Metz et al. (“Metz”) [US 2014/0253688 A1] further in view of Peng et al. (“Peng”) [US 2014/0210852 A1]

Regarding claim 1, Kiy meets the claim limitations as follows: 
An electronic device, comprising: 
an illuminator (i.e. ‘a modulated IR light source 28A’) [Fig. 6B; para. 0034] configured to output light of a first designated wavelength band (i.e. IR wavelength) [Fig. 6B];

a time of flight (ToF) sensor (i.e. IR ‘TOF sensor 24A’) [Fig. 6B; para. 0034] configured to acquire the light of the first designated wavelength band (i.e. ‘to detect and demodulate optical signals in the IR part of the spectrum’) [Fig. 6B; para. 0034];

an optical sensor (i.e. ‘TOF sensor 24’) [Fig. 6A; para. 0034: ‘TOF sensor 24 is operable to detect and demodulate optical signals in the visible range’] configured to acquire light of a second designated wavelength band (i.e. ‘the visible range’); and 

a processor, configured to:

measure, through the optical sensor (i.e. ‘TOF sensor 24’), a light quantity of an environment (i.e. ‘the level of background, non-modulated visible light … relatively high’) [para. 0006, 0022, 0026, 0035-0038] in which the electronic device is disposed,

determine location information indicating whether the electronic device is located in an indoor area or an outdoor area based on at least the measured light quantity of the environment,

determine a first power amount to be supplied to the illuminator, based on the measured light quantity (i.e. ‘In such situations, … control signals to cause the IR light source 24A to be turned on’) [para. 0035-0038],

control the illuminator to irradiate light of a first intensity toward an object, using a supply of power to the illuminator at the first power amount (i.e. ‘In such situations, … control signals to cause the IR light source 24A to be turned on’) [para. 0035-0038: ‘to adjust the characteristics (e.g. intensity) of the visible light produced by the visible light source 28’],

detect, by the ToF sensor (i.e. IR ‘TOF sensor 24A’) [Fig. 6B; para. 0035-0038], at least a part of the irradiated light, when reflected off the object and back towards the electronic device, 

detect a distance between the object and the electronic device based at least on the part of the light reflected by the object (i.e. ‘three-dimensional image data (i.e. containing distance information) based on signals from the second TOF sensor 24A’)  [para. 0035-0038],

determine a second power amount to be supplied to the illuminator based on at least one of the location information of the electronic device (i.e. ‘determine a reduced illuminator power output level) [Metz: Fig. 10: ‘1006’], the measured light quantity of the environment, and the distance between the object and the electronic device,

control the illuminator to irradiate light having a second intensity toward the object, using a supply of power to the illuminator at the second power amount, and 

generate depth information (i.e. ‘three-dimensional image data (i.e. containing distance information) based on signals from the second TOF sensor 24A’)  [para. 0035-0038] for the object using the at least the part of the detected at least the part of the irradiated light reflected off the object.
Kiy does not disclose explicitly the following claim limitations (emphasis added):
measure, through the optical sensor, a light quantity of an environment in which the electronic device is disposed,
determine location information indicating whether the electronic device is located in an indoor area or an outdoor area based on at least the measured light quantity of the environment,
determine a first power amount to be supplied to the illuminator, based on the measured light quantity,
control the illuminator to irradiate light of a first intensity toward an object, using a supply of power to the illuminator at the first power amount,
determine a second power amount to be supplied to the illuminator based on at least one of the location information of the electronic device, the measured light quantity of the environment, and the distance between the object and the electronic device,
control the illuminator to irradiate light having a second intensity toward the object, using a supply of power to the illuminator at the second power amount.
However in the same field of endeavor Metz discloses the deficient claim as follows: 
measure (i.e. ‘Determining whether the ambient light interference level’) [Fig. 10: ‘1002’; ‘1004’], through the optical sensor, a light quantity of an environment in which the electronic device is disposed, 
determine location information indicating whether the electronic device is located in an indoor area or an outdoor area based on at least the measured light quantity of the environment,
determine a first power amount (i.e. ‘determining a reduced illuminator power output level’; ‘determining an increased binning factor’) [Fig. 10: ‘1002’; ‘1004’ and ‘controlling the time-of-flight sensor and illuminator according to the mode of operation 918’] to be supplied to the illuminator, based on the measured light quantity (i.e. ‘ambient light interference level’) [Fig. 10: ‘1002’; ‘1004’ and ‘controlling the time-of-flight sensor and illuminator according to the mode of operation 918’].
control the illuminator to irradiate light of a first intensity toward an object, using a supply of power (i.e. ‘Controlling … illuminator’) to the illuminator at the first power amount [Fig. 10: 1002: ‘Determining a reduced illuminator power output level’; ‘Controlling the Time-of-Flight sensor and illuminator according to the mode of operation ‘912’],
determine a second power amount to be supplied to the illuminator based on at least one of the location information of the electronic device, the measured light quantity of the environment, and the distance (i.e. ‘whether the depth of the foreground object is lower’) between the object and the electronic device (i.e. ‘determine a reduced illuminator power output level) [Metz: Fig. 10: ‘1006’, ‘1008’],
control the illuminator to irradiate light having a second intensity toward the object, using a supply of power (i.e. ‘Controlling … illuminator’) to the illuminator at the second power amount [Fig. 10: 1002: ‘Determining a reduced illuminator power output level’; ‘Controlling the Time-of-Flight sensor and illuminator according to the mode of operation ‘912’].
Kiy and Metz are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy and Metz as motivation to control the light intensity of TOF illuminators based on the ambient light level and the depth of the foreground object so as to compensate for background lighting to improve detection reliability. 
Kiy does not disclose explicitly the following claim limitations (emphasis added):
determine location information indicating whether the electronic device is located in an indoor area or an outdoor area based on at least the measured light quantity of the environment,
However in the same field of endeavor Peng discloses the deficient claim as follows: 
determine location information indicating whether the electronic device is located in an indoor area or an outdoor area based on at least the measured light quantity of the environment [para. 0022: ‘a light sensor module for detecting the intensity of the environment light, … determine whether the wearable electronic device is being indoors or outdoors].
Kiy, Metz and Peng are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy, Metz and Peng as motivation to determine “whether other non-modulated lighting is provided in the room” [Kiv: para. 0036].


Regarding claim 7, Kiy meets the claim limitations as follows: 
The electronic device of claim 1, wherein the processor is further configured to: compare the measured light quantity of the environment with a first threshold value (i.e. ‘the level of background, non-modulated visible light may be relatively high’) [para. 0036], and determine the first power amount [para. 0036: ‘control signals to cause the IR light source 24A’] based on a result of the comparison.
Kiy does not disclose explicitly the following claim limitations (emphasis added):
wherein the processor is further configured to: compare the measured light quantity of the environment with a first threshold value, and determine the first power amount based on a result of the comparison.
However in the same field of endeavor Metz discloses the deficient claim as follows: 
wherein the processor is further configured to: compare the measured light quantity of the environment with a first threshold value, and determine the first power amount based on a result of the comparison [Fig. 10: ‘1002’ and ‘1004’; para. 0050 disclose ‘a threshold level’].
Kiy and Metz are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy and Metz as motivation to control the light intensity of TOF illuminators based on the ambient light level so as to compensate for background lighting to improve detection reliability. 


Regarding claim 8, all claim limitations are set forth as claim 1 in the form of “An electronic device” and rejected as per discussion for claim 1.


Regarding claim 9, Kiy meets the claim limitations as follows: 
The electronic device of claim 8, wherein the processor is further configured to synchronize [Fig. 3: the supplemental detector 30; para. 0029: ‘the supplemental detector 30, which facilitates synchronization of the modulation frequency of both the camera 12B and illuminator 14B’] the illuminator (i.e. ‘14B’) and the ToF sensor (i.e. ‘12B’) based on the determined modulation frequency.


Regarding claim 12, Kiy meets the claim limitations as follows: 
The electronic device of claim 8, wherein the processor is further configured to: compare the measured light quantity of the environment with a designated first threshold value (i.e. ‘the level of background, non-modulated visible light may be relatively high’) [para. 0036], and determine the power amount [para. 0036: ‘control signals to cause the IR light source 24A’] to be supplied to the illuminator based on a result of the comparison.
Kiy does not disclose explicitly the following claim limitations (emphasis added):
wherein the processor is further configured to: compare the measured light quantity of the environment with a designated first threshold value, and determine the first power amount to be supplied to the illuminator based on a result of the comparison.
However in the same field of endeavor Metz discloses the deficient claim as follows: 
wherein the processor is further configured to: compare the measured light quantity of the environment with a designated first threshold value, and determine the first power amount to be supplied to the illuminator based on a result of the comparison [Fig. 10: ‘1002’ and ‘1004’; para. 0050 disclose ‘a threshold level’].
Kiy and Metz are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy and Metz as motivation to control the light intensity of TOF illuminators based on the ambient light level so as to compensate for background lighting to improve detection reliability. 


Claims 2-3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kiy et al. (“Kiy”) [U.S Patent Application Pub. 2018/0224551 A1] in view of Metz et al. (“Metz”) [US 2014/0253688 A1] further in view of Peng et al. (“Peng”) [US 2014/0210852 A1] further in view of Hui et al. (“Hui”) [US 2011/0188028 A1]

Regarding claim 2, Kiy meets the claim limitations as follows: 
The electronic device of claim 1, wherein the processor is further configured to: detect a distance between the object and the electronic device based at least on the part of the light reflected by the object  [the claim limitation is  set forth as claim 1 and rejected as per discussion for claim 1], and adjust a modulation frequency (i.e. ‘the modulation frequency’) [para. 0028] of the illuminator based on the detected distance.
Kiy does not disclose explicitly the following claim limitations (emphasis added):
wherein the processor is further configured to: detect a distance between the object and the electronic device based at least on the part of the light reflected by the object, and adjust a modulation frequency of the illuminator based on the detected distance.
However in the same field of endeavor Metz discloses the deficient claim as follows: 
wherein the processor is further configured to: detect a distance between the object and the electronic device based at least on the part of the light reflected by the object, and adjust a modulation frequency of the illuminator based on the detected distance [para. 0019, : ‘a distance to a surface of a detected object 122 can be calculated’; para. 0022-0023: Eq. 2 shows the modulation frequency f can be adjusted based on the detect distance zmax].
Kiy and Metz are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy and Metz as motivation to adjust a modulation frequency of the illuminator based on the maximum detected range.
Neither Kiy nor Metz  nor Peng discloses explicitly the following claim limitations (emphasis added):
wherein the processor is further configured to: detect a distance between the object and the electronic device based at least on the part of the light reflected by the object, and adjust a modulation frequency of the illuminator based on the detected distance.
However in the same field of endeavor Hui discloses the deficient claim as follows: 
wherein the processor is further configured to: detect a distance between the object [para. 0002-0011: ‘distance Z’] and the electronic device based at least on the part of the light reflected by the object, and adjust a modulation frequency of the illuminator based on the detected distance [para. 0082: ‘modulation frequency change is performed should the object initially have been found to lie with a 50m to 100m range’. The motivation: ‘estimating distance range for the target object and then changing modulation frequency to better ascertain the distance range is repeated preferable until the range is determined with a desired range granularity’].
Kiy, Metz, Peng and Hui are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy, Metz, Peng and Hui as motivation to adjust a modulation frequency of the illuminator based on the detected range so as ‘to better ascertain the distance range’ [Hui: para. 0082]. 


Regarding claim 3, Kiy meets the claim limitations as follows: 
The electronic device of claim 2, wherein the processor is further configured to synchronize [Fig. 3: the supplemental detector 30; para. 0029: ‘the supplemental detector 30, which facilitates synchronization of the modulation frequency of both the camera 12B and illuminator 14B’] the illuminator (i.e. ‘14B’) and the ToF sensor (i.e. ‘12B’) based on the adjusted modulation frequency.


Regarding claim 13, Kiy meets the claim limitations set forth in claim 8.
Kiy does not disclose explicitly the following claim limitations (emphasis added):
The electronic device of claim 8, wherein the processor is further configured to: compare the distance between the object and the electronic device, with a designated first distance (i.e. ‘the level of background, non-modulated visible light may be relatively high’) [para. 0036], and determine the modulation frequency of the illuminator based on a result of the comparison.
However in the same field of endeavor Metz discloses the deficient claim as follows: 
wherein the processor is further configured to: compare the distance between the object and the electronic device, with a designated first distance [Fig. 10: ‘whether the depth of the foreground object is lower than a threshold’], and determine the modulation frequency of the illuminator based on a result of the comparison (i.e. based on zmax) [para. 0019, : ‘a distance to a surface of a detected object 122 can be calculated’; para. 0022-0023: Eq. 2 shows the modulation frequency f can be adjusted based on the detect distance zmax].
Kiy and Metz are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy and Metz as motivation to adjust a modulation frequency of the illuminator based on the maximum detected range.
Neither Kiy nor Metz discloses explicitly the following claim limitations (emphasis added):
wherein the processor is further configured to: compare the distance between the object and the electronic device, with a designated first distance, and determine the modulation frequency of the illuminator based on a result of the comparison.
However in the same field of endeavor Hui discloses the deficient claim as follows: 
wherein the processor is further configured to: compare the distance (i.e. should the object initially have been found to lie with a 50m to 100m range) between the object and the electronic device, with a designated first distance (e.g. a 50m to 100m range) [para. 0082], and determine the modulation frequency of the illuminator based on a result of the comparison (‘modulation frequency change is performed should the object initially have been found to lie with a 50m to 100m range’) [para. 0082. The motivation: ‘estimating distance range for the target object and then changing modulation frequency to better ascertain the distance range is repeated preferable until the range is determined with a desired range granularity’].
Kiy, Metz, Peng and Hui are combinable because they are from the same field of TOF sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kiy, Metz, Peng and Hui as motivation to adjust a modulation frequency of the illuminator based on the detected range so as ‘to better ascertain the distance range’ [Hui: para. 0082]. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488